Case 4:12-cv-03715 Document 241 Filed on 02/09/21 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                February 09, 2021
                                                                Nathan Ochsner, Clerk
Case 4:12-cv-03715 Document 241 Filed on 02/09/21 in TXSD Page 2 of 2




         9th        February, 2021,
